Citation Nr: 1745089	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-22 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:  Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to July 1977.

This appeal comes to the Board of Veterans' Appeals (Board) following a November 2016 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's March 2016 decision with respect to the above issues.  The CAVC's Order granted an October 2016 joint motion for partial remand (JMPR) and returned the matters to the Board for action consistent with the JMPR and CAVC Order.  The parties agreed that the Board's decision did not provide an adequate statement of reasons and bases for the finding that the duty to assist had been satisfied with respect to the Veteran's claims of entitlement to service connection for left and right hip disorders.  Specifically, the parties questioned the adequacy of the February 2009 VA examination and requested that the Board provide additional reasons and bases explaining its reliance on the February 2009 VA examination for the purposes of adjudicating the Veteran's claims.  

These service connection issues were originally on appeal from a June 2009 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.  

Evidence received subsequent to the JMPR and CAVC Order has been uploaded to the Veteran's electronic claims file.  Via a signed statement dated September 2017, the Veteran, through his attorney, waived initial RO consideration of this evidence.  Accordingly, the Board may consider this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's current right hip disorder did not begin during, or was otherwise caused by, his active duty service, including secondary to his service-connected left knee disability. 

2.  The Veteran's current left hip disorder did not begin during, or was otherwise caused by, his active duty service, including secondary to his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left hip disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the CAVC.  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the CAVC has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his attorney has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records, relevant private treatment records, and Social Security records have been associated with the claims file.  Neither the Veteran nor his attorney has raised any issue regarding the VA's duty to assist in gathering documentary evidence.  The October 2016 JMPR was silent regarding any potential issues in this regard.

The issue of whether the VA's duty to assist was satisfied pertaining to the adequacy of the February 2009 VA examination, as raised in the October 2016 JMPR, is addressed in depth below. 

Further, the Veteran has not alleged any deficiency with the conduct of his November 2015 Travel Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016), that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1378.  The Veteran has not raised a Bryant contention before the Board and it was not raised as a procedural issue in the October 2016 JMPR.  Consequently, the Board need not discuss any potential Bryant problems.

Lastly, the regulations pertinent to this decision (38 C.F.R. §§  3.102, 3.159, 3.303, 3.310) have previously been provided to the Veteran in the June 2010 Statement of the Case, and were further discussed in the Board's March 2016 decision.  The Veteran has received proper notice of the regulations governing this appeal.  Accordingly, they will not be repeated here, unless deemed appropriate to do so by the Board.  With these procedural considerations addressed, the Board now turns to analyzing and adjudicating the claims.

Service Connection Claims 

The Veteran is seeking entitlement to service connection for a bilateral hip disorder.  During his November 2015 hearing before the undersigned, the Veteran reported that he injured his hips during football practice in 1976, while on active duty service.  He reported he received treatment for his injuries during service.  Finally, he also asserted that his doctor associated his bilateral hip disorder with his active duty service, but did not provide clarification as to which doctor provided such an opinion or when.  See Hearing Transcript pgs. 6-7.  Unfortunately, the Veteran's lay assertions are not supported by, and in some instances are contradicted by, the contemporaneous medical evidence.

First, the Veteran's service treatment records have been carefully reviewed and considered, but do not reflect the Veteran experienced any injury to either hip during his active duty service.  The Veteran's service treatment records contain a single reference to the right hip in a record dated October 1976.  This reference was provided as a means of documenting the physical location of back pain relative to a slip in the shower.  This notation does not serve as convincing evidence of an in-service incurrence of a chronic hip disorder.  (c/o [complaints of] back pain...Pt slipped in shower 19 Oct 76 and twisted back.  c/o pain R side of hip to lumbar region of spine.  Muscles in the LRQ [lower right quadrant] of back show tenderness to pressure).  The Veteran was diagnosed broadly with a musculoskeletal injury and prescribed a balm, parafon forte muscle relaxant, and moist heat.  Notably, the Veteran was treated for a muscle strain/injury, not a bone or joint injury or disorder.

While the Veteran's service treatment records document treatment for several other orthopedic conditions, including pain in his back and left knee, the Veteran did not seek any treatment for, or otherwise report symptoms of, any hip disorder.  Instead, on his June 1977 separation examination, the Veteran's lower extremities were noted to be in normal condition.  Therefore, service treatment records do not factually establish that the Veteran injured his hip, or otherwise experienced any symptoms of a hip disorder, during his active duty service.  The Veteran's previous representative even conceded that the service treatment records were silent for complaints or treatment of a bilateral hip disorder.  See November 2014 Appellate Brief. 

Post-service treatment records also do not reflect the Veteran experienced any hip symptoms for several decades after his separation from service.  Instead, on his initial claim for benefits in June 1987, the Veteran sought service connection only for hernia and residuals of wound to the forehead, and did not make any mention of any hip symptoms.  Indeed, he did not file any claim for service connection for a hip disorder until 2008, more than twenty years after his initial claim for benefits.  By filing his initial claim in 1987, the Veteran demonstrated he was familiar with the VA benefits system and the process of filing a claim.  Therefore, it is reasonable to assume that if he experienced any hip symptoms related to his active duty service during this time, he would have made such a claim.  Accordingly, his failure to do so provides evidence against his assertions that he has experienced a bilateral hip disorder since his active duty service.

Furthermore, the earliest medical record relating to symptoms of a hip disorder are from 2007, approximately thirty years after his separation from active duty service.  In May of that year, the Veteran reported experiencing pain in his left hip for approximately the past year.  In subsequent medical records, the Veteran continued to report his left hip problems began in approximately 2006.  See e.g. February 2009 VA examination report.  Therefore, by the Veteran's own statements during the course of his medical treatment, his hip symptoms started in 2006, several decades after his separation, thus providing probative evidence against the Veteran's appeal.

The Veteran's lay statements during the course of medical treatment are in contradiction to his assertions that he injured his hips during service, made during his hearing before the undersigned in 2015.  In weighing the probative value of contradictory evidence, the CAVC has specifically held that the Board may properly assign more probative value to contemporaneous lay statements made for medical treatment purposes rather than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Consequently, the Board finds that the Veteran's lay statements during the course of medical treatment are more probative than his contradictory and self-interested statements made during his 2015 hearing.  As such, the contradictory statements made during the Veteran's hearing are not credible and lack probative evidentiary weight.  

Additionally, the Board would be remiss if it failed to acknowledge the Veteran's history before the Social Security Administration.  The Veteran was previously granted Social Security disability benefits in 1991, unrelated to a hip disorder.  Due to re-employment, these benefits were ceased in 2002, made effective in 2005 after the exhaustion of administrative remedies.  The Veteran re-applied for Social Security disability benefits in 2004 based on narcolepsy, migraine headaches, and depression.  Social Security documents and underlying historical medical records were completely silent for the presence or complaints of a bilateral hip disorder.  These medical records extensively cover the period of time from 1988 to 2005.  In February 2005, the Veteran was evaluated by a private psychologist in support of his claim.  When asked to provide his medical history, he described previous knee, stomach, and shoulder surgeries, as well as a previous stroke, but made no mention of a bilateral hip disorder.  Likewise, during a comprehensive physical examination conducted in February 2005, there were no mentions of hip osteoarthritic complaints or abnormal findings.  These Social Security records bolster the Board's finding that the Veteran's bilateral hip disorder did not arise until 2006 and further diminish the credibility of the Veteran's claims of an in-service bilateral hip injury.  This is not a case where there is simply an absence of treatment records in the decades following service, but one where we do have voluminous treatment records for a variety of medical conditions with no complaints whatsoever of hip symptoms.

VA medical records from 2007 diagnose the Veteran with osteoarthritis in his hips, but worse on the left side.  He continued to seek treatment for pain and limitation of motion in both hips throughout the period on appeal.  Accordingly, the presence of a current disability is established.  However, despite the Veteran's assertions, his medical records do not contain any medical opinion relating the Veteran's current bilateral hip disorder to his active duty service.

The Veteran was afforded a VA examination in February 2009 to assess his joint conditions.  The adequacy of this examination and the Board's reliance on it were the central focus of the November 2016 JMPR.  In remanding the matter, the parties requested that the Board provide additional reasons and bases to support its reliance on the February 2009 VA examination with further explanation as to whether the duty to assist was satisfied.  The parties raised concerns that the examination only addressed the Veteran's left hip as secondary to his service-connected left knee disability, thereby failing to consider whether the right hip was secondary to the service-connected left knee disability.  The parties further noted that the VA examiner did not provide a medical nexus opinion regarding direct service connection for the Veteran's bilateral hip disorder.  The Board now addresses these contentions.

In the JMPR, the parties stated that the "[Veteran] was provided with a VA examination in February 2009, which was requested for the purpose of the evaluating his left hip, as secondary to this service-connected left knee condition."  While it is technically true that the examination was ordered to evaluate the medical relationship between the Veteran's left hip and left knee, the plain face of the examination report demonstrates that the examiner evaluated both the Veteran's left and right hips and considered whether both hip disorders were causally related to the Veteran's service-connected left knee disability.  The examiner unequivocally concluded the Veteran's bilateral hip disorder was not proximately due to or the result of the Veteran's service-connected left knee disability, stating "please note on x-ray that there are similar findings of degenerative and arthritic changes in both hips only the left hip is worse.  His left knee didn't cause both of his hips to go through ageing [sic] changes." (Emphasis added).  Likewise, the examiner did not find that the Veteran's bilateral hip disorder was aggravated by the service-connected left knee condition, opining, in part, that x-ray findings showed the Veteran's hips were far worse than his knees. 

The examiner explained that although the Veteran slightly favored his left leg in walking, there was not such a deformity in his gait that would have injured the left hip beyond the normal wear and tear.  Furthermore, he noted the x-ray showed similar findings of degenerative and arthritic changes in both hips, and related these changes to years of athletic training and competition.  For these reasons, the examiner concluded the Veteran's left knee did not cause both hips to go through degenerative, age-related changes reflected on x-ray.   Because this VA examiner provided an unequivocal negative nexus opinion denying a link between the Veteran's bilateral hip disorder and his service-connected left knee disability, supported by a complete rationale, this report provides additional evidence against the Veteran's appeal and is highly probative in this determination.  

In further support of the VA examiner's opinion, the Board highlights a July 2012 VA treatment record, in which the Veteran called his VA clinician requesting a medical nexus statement linking his bilateral hip disorder to his service-connected left knee.  The clinician declined to provide such a nexus, and charted:

Pt called requesting a statement from Ortho saying how his knee injury ties in with his Hip problem.  After talking to [D.J.], I called pt to let him know there is nothing in his record indicating there is a tie between the two and we will need to see him in clinic before making that connection.  Pt was scheduled in Return Clinic for 10/29 @1500.  (emphasis added).

The Veteran's October 29, 2012 VA "Return Clinic" records are completely silent for any causal connection between the Veteran's bilateral hip disorder and his service-connected left knee.  

The Board will next address whether the duty to assist has been satisfied with regard to the Veteran's claims that his bilateral hip disorder is the direct result of an alleged in-service injury.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the CAVC set forth the criteria considered when determining whether a VA examination is necessary to assist in establishing service connection on a direct basis.  The CAVC held that a VA examination is warranted when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service...; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Id. at 81.

In the present matter, the Veteran has failed to satisfy prongs two and three of McLendon.  As articulated above, the Veteran's hearing testimony and lay statements outside of the clinical setting, are not credible regarding his claims that he injured his hips while in service.  Again, the Board notes that service treatment records were silent for such an injury (despite the Veteran's lay statements reporting in-service treatment) and he did not report bilateral hip complaints to his medical providers until nearly thirty years after his military discharge despite medical records covering decades of treatment for other conditions.  Since the Board has expressly found the Veteran's allegations of in-service hip injuries not credible, no examination now could provide that evidence.  Moreover, there is no competent evidence of record linking his bilateral hip disorder to his active duty military service.  When asked at his hearing if any of his VA doctors had related his hip problems to his service, the Veteran replied, "They have."  However, there are no such opinions actually contained in his VA medical records.  In fact, the February 2009 VA examiner reached the complete opposite conclusion, opining that the Veteran's bilateral hip disorder was age-related and caused by years of athletic training and competition.  Having failed to satisfy the requisite elements of McLendon, the Board concludes an additional VA examination is not warranted for a medical nexus opinion addressing service connection for a bilateral hip disorder under a direct theory of entitlement.  

Pursuant to the contentions discussed in the October 2016 JMPR, the Board has provided an additional statement of reasons and bases sufficient to articulate its reliance on the February 2009 VA examination for secondary service connection, as well as, the VA's correct determination under McLendon declining to obtain a medical nexus opinion addressing service connection on a direct basis.  In light of the above, the Board concludes that the February 2009 VA examination was adequate for adjudication purposes, and VA's duty to assist in obtaining examinations has been satisfied, as set forth in controlling law.  See October 2016 JMPR; 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see McLendon, 20 Vet. App. at 81. 

Conclusion 

Based on all the foregoing, the claims file does not contain any probative evidence relating the Veteran's current bilateral hip disorder to his active duty service.  Service treatment records do not reflect he experienced any chronic hip symptoms during service, and his lay statements reporting an in-service injury to his hips are not persuasive, as discussed in detail above.  Furthermore, the evidence does not reflect he sought VA compensation benefits or any medical treatment for his hips for several decades after his separation from active duty service, despite his familiarity with the VA healthcare and benefits systems.  The medical evidence simply does not contain any opinion relating the Veteran's current bilateral osteoarthritis of the hips to his active duty service or service-connected disabilities.  Instead, the February 2009 VA examiner specifically opined the Veteran's bilateral hip disorder was not related to his service-connected left knee disability.  Accordingly, the elements of entitlement to service connection have not been met, and the Veteran's appeals are denied.

As an aside, although extensive evidence has been received since the Board last considered these claims, including VA examinations and DBQ's, none of it contains etiology opinions on the hip conditions.  As noted above, the Veteran's attorney waived RO consideration of all additional evidence in the file.

Lastly, the Board notes that arthritis, i.e., degenerative joint disease, is included in the list of chronic diseases under 38 C.F.R. § 3.309(a) eligible for presumptive service connection consideration under 38 C.F.R. §§ 3.303(b), 3.307 (2016).  However, a presumptive service connection theory of entitlement has not been reasonably raised by the Veteran or the evidence of record.  Nevertheless, the Board finds that the evidence fails to establish that bilateral hip degenerative joint disease was present in service or manifested to a compensable degree within one year of discharge from service.  Presumptive service connection is not available.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right hip disorder is denied. 

Entitlement to service connection for a left hip disorder is denied. 


REMAND

In regards to the issue of entitlement to a TDIU, the Board notes that the Veteran filed a timely notice of disagreement in June 2017 following the adverse rating decision rendered in May 2017.  The RO has not issued a Statement of the Case on this issue, therefore a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the AOJ should return the electronic claims file to the Board for this issue, only if the Veteran perfects an appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issue of entitlement to a TDIU.  The Veteran and his attorney must be notified of the Veteran's rights and responsibilities in perfecting a timely appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


